ORDER
On December 19,1980, we issued an order in the above proceeding reprimanding the respondent, Nathan Spungin, for his failure to file a response to a complaint filed by a client with this court’s Disciplinary Board in September, 1980. The order contained an admonition informing the respondent that his failure to file the response would result in an order being entered, without any further notice, indefinitely suspending him from the practice of law. On January 7, 1981, the Board’s Counsel informed this Court that the respondent had not filed the required response.
Accordingly, it is hereby ordered that the respondent, Nathan Spungin, be and he is hereby suspended from engaging in the practice of law in this State until further order of this Court.